      Case 0:19-cv-60323-RKA Document 3 Entered on FLSD Docket 02/06/2019 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


RUSSELL CHARD, on behalf of himself and similarly                    )
situated individuals, and RETIRED FIREFIGHTERS                       )
           LEGAL DEFENSE FUND, INC.                                  )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-cv-60323-Martinez/Snow
                                                                     )
 THE BOARD OF TRUSTEES OF THE CITY OF                                )
HOLLYWOOD FIREFIGHTERS' PENSION SYSTEM                               )
      and THE CITY OF HOLLYWOOD,                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) City of Hollywood
                                           Josh Levy, Mayor
                                           2600 Hollywood Blvd.
                                           Hollywood, FL 33020


                                           (INDIVIDUAL SERVICE ONLY)

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Paul Donnelly
                                           Donnelly + Gross
                                           2421 NW 41st Street, Suite A-1
                                           Gainesville, FL 32606


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             02/06/2019
                                                                                          Signature of Clerk or Deputy  Clerk
                                                                                                                 s/ J. Adams
      Case 0:19-cv-60323-RKA Document 3 Entered on FLSD Docket 02/06/2019 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


RUSSELL CHARD, on behalf of himself and similarly                        )
situated individuals, and RETIRED FIREFIGHTERS                           )
           LEGAL DEFENSE FUND, INC.                                      )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No. 19-cv-60323-Martinez/Snow
                                                                         )
 THE BOARD OF TRUSTEES OF THE CITY OF                                    )
HOLLYWOOD FIREFIGHTERS' PENSION SYSTEM                                   )
      and THE CITY OF HOLLYWOOD,                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The Board of Trustees of the City of Hollywood
                                              Firefighters' Pension System
                                           c/o Jason Rosner, Chair
                                           310 S. 62nd Avenue
                                           Hollywood, FL 33023

                                           (Individual Service Only)

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Paul Donnelly
                                           Donnelly + Gross
                                           2421 NW 41st Street, Suite A-1
                                           Gainesville, FL 32606


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date:             02/06/2019
                                                                                              Signature of Clerk or s/
                                                                                                                    Deputy Clerk
                                                                                                                       J. Adams
